DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 5/17/2022 has been entered.  Claims 1-11 are pending in the application with claims 1-3, 5, 6 amended, claim 3 withdrawn, and claims 8-11 newly added.  The previous 35 USC 112 rejection of claims 2 and 4-6 are withdrawn in light of Applicant’s amendment.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Itou (JP 2002-200029 A) in view of Sadoughi (US Patent Application Publication No. 2015/0099927)

In regard to claim 1, Itou discloses an endoscope operation section (12, Fig. 4) comprising:
an operation section (12) connected to a proximal end side of an elongated insertion section (11) configured to be inserted into a subject (Fig. 4), the insertion section comprising a suction channel inside and having a first longitudinal axis (Par. 12), the operation section having a second longitudinal axis extending in a substantially same direction as the first longitudinal axis (Fig. 4), the operation section being configured to be grasped by an operator (Fig. 4);
a bending operation lever (20) provided in a proximal end portion (21) of the operation section (Fig. 4), and configured to swing around a predetermined fulcrum (29) to bend the insertion section (Fig. 4);
a first pedestal section formed in a first position on a distal end side relative to the bending operation lever in the operation section (see annotated Fig. 4 below), a suction button (16) being attached to the first pedestal section to project in a forward direction with respect to the second longitudinal axis (see annotated Fig. 4 below);
a suction tube connecting member (17) configured to connect to one end of a suction tube, the suction tube connecting member extending from a base section of the suction button (Par. 12, Figs. 3-5);
a second pedestal section formed in a second position on the proximal end side of the first pedestal section in the operation section (see annotated Fig. 4 below), the second pedestal section comprising a surface projecting in a substantially same direction as the projecting direction of the suction button and further in the forward direction by a predetermined height than the first pedestal section (see annotated Fig. 4 below), the predetermined height being set to a higher position in the forward direction than a position of the suction tube connecting member(Figs. 3-5 show the second pedestal section projecting further in the forward direction than the suction tube connecting member); and
a pressing operation member (14B) provided on the second pedestal section, the pressing operation member being configured to be operated by pressing (Fig. 4).
Itou does not expressly teach the bending operation lever including an axis crossing the second longitudinal axis at an acute angle during nonoperation.
Sadoughi teaches an analogous endoscope comprising a handle (125, operation section) and probe (102) with a control lever (135, bending operation lever) at a proximal end of the handle (125).  The control lever (102) is configured to bend a distal tip (101) of the endoscope via rotating the control lever (Fig. 1).  As shown in Fig. 1, the control lever extends at an acute angle to the longitudinal axis of the handle.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the axis of the control lever of Itou to be acute to the second longitudinal axis of the operation section as taught by Sadoughi as a matter of design choice since Sadoughi illustrates the distal tip of the endoscope is still able to bend in both the up and down direction with the control lever at the acute angle.  Further, there being no unexpected results in modifying the control lever of Itou to have an axis which is acute with respect to the second longitudinal axis of the operation section as taught by Sadoughi.

    PNG
    media_image1.png
    579
    958
    media_image1.png
    Greyscale


In regard to claim 2, Itou teaches wherein the pressing operation member compresses a plurality of pressing operation members (14B, 14C, Fig. 4).

In regard to claim 4, Itou teaches wherein the plurality of pressing operation members are disposed side by side at a predetermined interval in a longitudinal direction (Fig. 4).

In regard to claim 5, Itou teaches wherein, in disposition of the plural plurality of pressing operation members, the longitudinal direction is a direction along the second longitudinal axis (Fig. 4).

In regard to claim 6, Itou teaches wherein, in disposition of the plurality of pressing operation members, the longitudinal direction is an oblique direction including a predetermined inclination angle with respect to a direction along the second longitudinal axis (oblique direction is considered the same direction (Fig. 4 illustrates the pressing operation members (14B,14C) disposed at oblique angles with respect to the second longitudinal axis).

In regard to claim 7, Itou teaches an endoscope (10, Fig. 4) comprising the endoscope operation section according to claim 1 (see rejection of Claim 1).

In regard to claim 8, Itou discloses an endoscope (10, Fig. 4) comprising:
an elongated insertion section (11); and
an operation section (12) connected to a proximal end side of the elongated insertion section configured to be inserted into a subject (Fig. 4), the insertion section comprising a suction channel inside and having a first longitudinal axis (Par. 12), the operation section having a second longitudinal axis extending in a substantially same direction as the first longitudinal axis (Fig. 4), the operation section being configured to be grasped by an operator (Fig. 4);
a bending operation lever (20) provided in a proximal end portion (21) of the operation section (Fig. 4), and configured to swing around a predetermined fulcrum (29) to bend the insertion section (Fig. 4);
a first pedestal section formed in a first position on a distal end side relative to the bending operation lever in the operation section (see annotated Fig. 4 below), a suction button (16) being attached to the first pedestal section to project in a forward direction with respect to the second longitudinal axis (see annotated Fig. 4 below);
a suction tube connecting member (17) configured to connect to one end of a suction tube, the suction tube connecting member extending from a base section of the suction button (Par. 12, Figs. 3-5);
a second pedestal section formed in a second position on the proximal end side of the first pedestal section in the operation section (see annotated Fig. 4 below), the second pedestal section comprising a surface projecting in a substantially same direction as the projecting direction of the suction button and further in the forward direction by a predetermined height than the first pedestal section (see annotated Fig. 4 below), the predetermined height being set to a higher position in the forward direction than a position of the suction tube connecting member (Figs. 3-5 show the second pedestal section projecting further in the forward direction than the suction tube connecting member); and
a pressing operation member (14B) provided on the second pedestal section, the pressing operation member being configured to be operated by pressing (Fig. 4).
Itou does not expressly teach the bending operation lever including an axis crossing the second longitudinal axis at an acute angle during nonoperation.
Sadoughi teaches an analogous endoscope comprising a handle (125, operation section) and probe (102) with a control lever (135, bending operation lever) at a proximal end of the handle (125).  The control lever (102) is configured to bend a distal tip (101) of the endoscope via rotating the control lever (Fig. 1).  As shown in Fig. 1, the control lever extends at an acute angle to the longitudinal axis of the handle.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the axis of the control lever of Itou to be acute to the second longitudinal axis of the operation section as taught by Sadoughi as a matter of design choice since Sadoughi illustrates the distal tip of the endoscope is still able to bend in both the up and down direction with the control lever at the acute angle.  Further, there being no unexpected results in modifying the control lever of Itou to have an axis which is acute with respect to the second longitudinal axis of the operation section as taught by Sadoughi.

    PNG
    media_image1.png
    579
    958
    media_image1.png
    Greyscale


In regard to claim 9, Itou discloses an endoscope operation section (12, Fig. 4) comprising:
an operation section (12) connected to a proximal end side of an elongated insertion section (11) configured to be inserted into a subject (Fig. 4), the insertion section comprising an internal suction channel and having a first longitudinal axis (Par. 12), the operation section having a second longitudinal axis extending in a substantially same direction as the first longitudinal axis (Fig. 4), the operation section being configured to be grasped by an operator (Fig. 4);
a bending operation lever (20) provided in a proximal end portion (21) of the operation section (Fig. 4) and configured to swing around a predetermined fulcrum (29) to bend the insertion section (Fig. 4);
a first pedestal section formed in a first position on a distal end side relative to the bending operation lever in the operation section (see annotated Fig. 4 below), the first pedestal section comprising a first attaching surface to which a suction button (16) is attached so as to project in a forward direction with respect to the second longitudinal axis (annotated Fig. 4 below defines the forward direction and the suction button partially projects in the forward direction);
a second pedestal section formed in a second position on the proximal end side of the first pedestal section in the operation section (see annotated Fig. 4 below), the second pedestal section comprising a second attaching surface projecting in a substantially same direction as the projecting direction of the suction button and further in the forward direction by a predetermined height than the first pedestal section (see annotated Fig. 4 below), the predetermined height being set to a higher position in the forward direction than a position of a suction tube connecting member (17, Fig. 5) provided in the suction button (Figs. 3-5 show the second pedestal section projecting further in the forward direction than the suction tube connecting member); and
a pressing operation member (14B) provided on the second attaching surface, the pressing operation member being configured to be operated by pressing (Fig. 4);
wherein the first attaching surface and the second attaching surface face in a substantially same direction as the suction button (Fig. 4).
Itou does not expressly teach the bending operation lever including an axis crossing the second longitudinal axis at an acute angle during nonoperation.
Sadoughi teaches an analogous endoscope comprising a handle (125, operation section) and probe (102) with a control lever (135, bending operation lever) at a proximal end of the handle (125).  The control lever (102) is configured to bend a distal tip (101) of the endoscope via rotating the control lever (Fig. 1).  As shown in Fig. 1, the control lever extends at an acute angle to the longitudinal axis of the handle.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the axis of the control lever of Itou to be acute to the second longitudinal axis of the operation section as taught by Sadoughi as a matter of design choice since Sadoughi illustrates the distal tip of the endoscope is still able to bend in both the up and down direction with the control lever at the acute angle.  Further, there being no unexpected results in modifying the control lever of Itou to have an axis which is acute with respect to the second longitudinal axis of the operation section as taught by Sadoughi.

    PNG
    media_image1.png
    579
    958
    media_image1.png
    Greyscale

In regard to claim 10, Itou teaches wherein the pressing operation member projects from the second attaching surface in a predetermined direction (Fig. 4), and
the predetermined direction is a substantially same direction as the projecting direction of the suction button from the first attaching surface (Fig. 4).

In regard to claim 11, Itou teaches wherein the suction tube connecting member being configured to connect to one end of a suction tube, the suction tube connecting member extending from a base section of the suction button (Par. 12, Figs. 3-5).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 25, 2022